Exhibit 10.2


Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Double asterisks denote omissions.




FIRST AMENDMENT TO
COLLABORATION, LICENSE AND OPTION AGREEMENT
THIS FIRST AMENDMENT TO COLLABORATION, LICENSE AND OPTION AGREEMENT (the
“Amendment”) is entered into as of September 7, 2016 (the “Amendment Date”), by
and between AURIGENE DISCOVERY TECHNOLOGIES LIMITED, a company organized under
the laws of India, having an address of 39-40, KIADB Industrial Area, Phase II,
Electronic City Hosur Road, Bangalore - 560100 Karnataka, India (“Aurigene”),
and CURIS, INC., a corporation organized under the laws of Delaware, USA, having
an address of 4 Maguire Road, Lexington, Massachusetts 02421-3112, USA
(“Curis”).
RECITALS
WHEREAS, Aurigene and Curis are parties to that certain Collaboration, License
and Option Agreement dated January 18, 2015, as amended by that certain letter
agreement dated November 4, 2015 (the “Agreement”);
WHEREAS, concurrently with the execution of this Amendment, and subject to the
terms and conditions of a Stock Purchase Agreement dated as of the Amendment
Date (the “Second Stock Purchase Agreement”), Curis is issuing the “Initial
Shares” (as such term is defined in the Second Stock Purchase Agreement) to
Aurigene; and
WHEREAS, the Parties now wish to amend the Agreement to, among other things:
(i) provide for the issuance to Aurigene of additional shares of common stock of
Curis; (ii) provide for the waiver by Aurigene of certain milestone and other
payments under the Agreement; (iii) modify the conditions under which the option
to extend the exclusivity of the Parties’ collaboration for the Additional
Exclusivity Periods may be exercised; (iv) agree upon additional terms
applicable to selection of the Program Target Profile for PTP4; and (v) if Curis
exercises the Option for PTP3 and/or PTP4, provide for the funding of additional
research, development and/or manufacturing funding for the Licensed Programs for
PTP3 and/or PTP4; in each case, on the terms and subject to the conditions set
forth herein.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Aurigene and Curis
agree as follows:
1.Defined Terms. Capitalized terms used but not otherwise defined in this
Amendment shall have the meanings provided in the Agreement, except that the
terms “Initial Shares” and “Top‑Up Shares” shall have the respective meanings
provided in the Second Stock Purchase Agreement.
2.    Issuance of Curis Common Stock. On the Amendment Date, and subject to the
terms and conditions set forth in the Second Stock Purchase Agreement, Curis
shall issue to Aurigene the Initial Shares. For the avoidance of doubt, the
Parties hereby agree that, for purposes of Section 6.6(d) of the Agreement, the
Initial Shares and any Top-up Shares purchased by Aurigene (in each case, as
adjusted for stock splits, stock dividends, combinations, recapitalizations,
redemptions, reverse stock splits, share buybacks and the like) shall be
excluded from both the numerator and the denominator of the fraction described
in the definition of Current POI. Section 7.3(b) of the Agreement shall apply
with respect to the issuance of the Initial Shares and any Top-Up Shares as if
such section was set forth in full in this Amendment.
3.    Payment Waivers. As of the Amendment Date, and subject to the consummation
of the issuance of the Initial Shares to Aurigene in accordance with the Second
Stock Purchase Agreement, Aurigene hereby waives payment of the following
amounts under the Agreement totaling $24,500,000 (the “Aggregate Waiver
Amount”):
(a)    the first 12-month period of Extended Exclusivity Fees under
Section 6.2(b) for each of Licensed Program 1 and Licensed Program 2 to the
extent Curis elects to extend the exclusivity of the Parties’ collaboration
contemplated by Sections 4.7(b) and 4.8(b) of the Agreement;


1.



--------------------------------------------------------------------------------




(b)    the R&D Program selection milestone payment for PTP4 under Section 6.3 of
the Agreement;
(c)    50% of the Option exercise fee for Licensed Program 3 (but only if
Licensed Program 3 is either PTP3 or PTP4) under Section 6.5(a) of the
Agreement;
(d)    the Option exercise fee for Licensed Program 4 (but only if Licensed
Program 4 is either PTP3 or PTP4) under Section 6.5(a) of the Agreement; or
(e)    the Acceptance for Filing of first IND milestone payment under
Section 6.6(a) of the Agreement, but only with respect to Licensed Program 1
(the IRAK4 program);
(f)    the Initiation of first Phase 1 Trial milestone payment under
Section 6.6(a) of the Agreement, but only with respect to Licensed Program 1
(the IRAK4 program) and Licensed Program 2 (the PD-1/VISTA program); and
(g)    the Acceptance for Filing of first IND milestone payment under
Section 6.6(b) of the Agreement, but only with respect to PTP3 (the PD-1/Tim3
program) and PTP4 (i.e., to the extent PTP3 or PTP4 constitutes Licensed
Program 3 or Licensed Program 4 (in either order)).
To the extent any of the milestone or other payments set forth in
paragraphs 3(a) through 3(g) above in this Amendment would not otherwise be
payable by Curis, e.g. in the event one or more of the listed milestone events
do not occur (the aggregate amount of such non‑payable payment(s), collectively,
the “Unused Waiver Amount”), Curis shall have the right to deduct the Unused
Waiver Amount from any one or more of the milestone payment obligations under
Sections 6.6(a), 6.6(b) or 6.6(c) of the Agreement for the following milestone
events until the Unused Waiver Amount has been fully utilized: (i) “First time
cumulative Net Sales of a Product throughout the Curis Territory equal or exceed
$[**]”; and (ii) “First time cumulative Net Sales of a Product throughout the
Curis Territory equal or exceed $[**]”.
4.    Collaboration Exclusivity.
(a)    First Additional Exclusivity Period. Curis and Aurigene hereby agree that
if Curis elects to extend the exclusivity of the Parties’ collaboration
contemplated by Section 4.7(a) (“Collaboration Exclusivity”) for the first
Additional Exclusivity Period, then notwithstanding Section 4.8(a) or
Section 6.2(a) of the Agreement or any other provision of the Agreement to the
contrary, the Exclusivity Option Fee for the first Additional Exclusivity Period
under Section 6.2(a)(i) of the Agreement shall be payable on the following
schedule:
(i)    50% of such Exclusivity Option Fee (i.e., $3,750,000) shall be payable no
later than the expiration of the Initial Exclusivity Period. The payment of this
amount shall result in a first Additional Exclusivity Period extending to
September 30, 2017; and
(ii)    the remaining 50% of such Exclusivity Option Fee (i.e., $3,750,000)
shall be payable on or before the earlier of (x) September 30, 2017, and
(y) 10 days after the closing of the Next Curis Financing. For purposes hereof,
“Next Curis Financing” shall mean a financing or series of related financings
(including without limitation in which Curis receives consideration in stages or
at multiple closings or in separate stand-alone financings that occur that
contain substantially similar terms) entered into by Curis primarily for
financing/capital raising purposes, in which the Company issues and sells shares
of its Common Stock or Preferred Stock or any securities conferring the right to
purchase, or exercisable or exchangeable for (with or without additional
consideration), its Common Stock or Preferred Stock, to any third party, whether
in an underwritten public offering or otherwise. Payment of the remaining 50% of
such Exclusivity Option Fee shall result in continuation of the first Additional
Exclusivity Period for its full 12-month duration.
(b)    Additional Exclusivity Periods. Notwithstanding the provisions of
Sections 4.8(a) and 6.2(a) of the Agreement to the contrary, and subject to the
provisions of Section 14.5 of the Agreement, in the event of a Change in Control
(as defined below) of Curis during the Exclusivity Period, then, following such
Change in Control, the extension of Collaboration Exclusivity for any Additional
Exclusivity Period shall be subject to the mutual written


2.



--------------------------------------------------------------------------------




agreement of Aurigene and Curis (or its successor); provided, however, that if,
prior to the consummation of such Change in Control:
(i)    Curis paid the initial installment of the Exclusivity Option Fee for the
first Additional Exclusivity Period as specified in paragraph 4(a)(i) of this
Amendment, then the first Additional Exclusivity Period shall continue in full
force and effect following consummation of such Change in Control until
September 30, 2017 (i.e., without any requirement that Aurigene and Curis (or
its successor) reach mutual written agreement with respect to such period); and
(ii)    Curis paid both the first and second installments of the Exclusivity
Option Fee for the first Additional Exclusivity Period as specified in
paragraphs 4(a)(i) and 4(a)(ii), respectively, of this Amendment, then the first
Additional Exclusivity Period shall continue in full force and effect following
consummation of such Change in Control until expiration of the full 12-month
first Additional Exclusivity Period (i.e., without any requirement that Aurigene
and Curis (or its successor) reach mutual written agreement with respect to such
period); and
(iii)    Curis elected to extend Collaboration Exclusivity for any subsequent
Additional Exclusivity Period and paid the corresponding Exclusivity Option Fee
to Aurigene as specified in Section 6.2(a), then such Additional Exclusivity
Period shall continue in full force and effect in accordance with the terms of
the Agreement following consummation of such Change in Control (i.e., without
any requirement that Aurigene and Curis (or its successor) reach mutual written
agreement with respect to such Additional Exclusivity Period).
(iv)    For purposes of this paragraph 4(b), a “Change in Control” of Curis
shall be deemed to have occurred upon the happening of any of the following
events:
(1)    any “person” or “group” within the meaning of Section 13(d) or
Section 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), becomes, is discovered to be, or files a report on Schedule 13D
or 14D-1 (or any successor schedule, form or report) disclosing that such person
is, a beneficial owner (as defined in Rule 13d-3 under the Exchange Act or any
successor rule or regulation) of securities of Curis representing more than 50%
of the total voting power of the Curis’ then outstanding shares; but excluding
any such acquisition of securities by (w) Aurigene or any of its Affiliates,
(x) any employee benefit plan or related trust sponsored or maintained by Curis,
(y) any “person” or “group” that acquires such securities in a transaction or
series of related transactions the primary purpose of which is to obtain
financing for Curis through the issuance of equity securities, or (z) any
financial investor that acquires such securities through purchases on the open
market;
(2)    individuals who are members of the Board of Directors of Curis as of the
Amendment Date (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board of Directors of Curis; provided, however, that if
the appointment or election (or nomination for election) of any new Board member
was approved or recommended by a majority vote of the members of the Incumbent
Board then still in office, such new member shall, for purposes of this
paragraph 4(b), be considered a member of the Incumbent Board;
(3)    Curis is merged, consolidated or reorganized into or with a Third Party
or securities of Curis are exchanged for securities of a Third Party, unless the
stockholders of Curis immediately prior to such merger, consolidation,
reorganization or exchange continue to hold at least a majority of the combined
voting power of the surviving entity (or, if the surviving entity is a
wholly-owned subsidiary, its parent) immediately after such consolidation,
merger, reorganization or exchange; or
(4)    a Sale Transaction with respect to Curis.
5.    PTP4 Selection. Curis agrees to select PTP4 on or before expiration of the
Initial Exclusivity Period. For clarity, (a) the Parties hereby agree that the
Program Target Profile for PTP4 shall be within the Immuno-oncology area,
(b) Curis’ selection of PTP4 shall be in accordance with the processes set forth
in Section 3.1(b)(i) or Section 3.1(b)(ii) of the Agreement, as applicable, and
(c) nothing in this paragraph 5 shall limit Aurigene’s obligations or Curis’
rights under Section 3.1(c) of the Agreement or modify the exclusivity
provisions set forth in the Agreement, including Sections 4.7, 4.8, 4.9 and
4.10.


3.



--------------------------------------------------------------------------------




6.    PTP3 and PTP4 Research Funding.
(a)    PTP3. Subject to, and only after, the closing of the Next Curis
Financing, and subject to Curis’ exercise (if any) of the Option for PTP3, Curis
shall pay up to an aggregate of $2,000,000 for Supplemental PTP3 Activities
(defined below), if performed by or on behalf of Aurigene. For clarity, Curis
shall not be obligated to pay any amounts under this paragraph 6(a) unless and
until the later of (x) the closing of the Next Curis Financing and (y) the date
such Supplemental PTP3 Activities are actually performed and Aurigene has
delivered to Curis an invoice for such Supplemental PTP3 Activities.
“Supplemental PTP3 Activities” shall mean specific research, development and/or
manufacturing activities with respect to Program Compounds within the Licensed
Program for PTP3 to be recommended by the SOC, and subject to (i) each Party’s
final approval of the aspects of such activities that are within such Party’s
final decision-making authority pursuant to Sections 2.6(a) and 2.6(b) of the
Agreement and (ii) the execution by the Parties of a written supplemental
development plan, including a budget of costs for each such activity, on
mutually acceptable terms. Notwithstanding the foregoing, subject to Curis’
payment when due of the milestone payment for Acceptance for Filing of the first
IND for a Product from the Licensed Program for PTP3, the Supplemental PTP3
Activities specifically exclude Aurigene’s Development Plan responsibilities and
Phase 1 Trial supply obligations under Section 5.6 of the Agreement for such
Licensed Program, the expenses of which are Aurigene’s sole responsibility under
Section 5.4(b) of the Agreement.
(b)    PTP4. Subject to, and only after, the closing of the Next Curis
Financing, and subject to Curis’ exercise (if any) of the Option for PTP4, Curis
shall pay up to an aggregate of $2,000,000 for Supplemental PTP4 Activities
(defined below), if performed by or on behalf of Aurigene. For clarity, Curis
shall not be obligated to pay any amounts under this paragraph 6(b) unless and
until the later of (x) the closing of the Next Curis Financing and (y) the date
such Supplemental PTP4 Activities are actually performed and Aurigene has
delivered to Curis an invoice for such Supplemental PTP3 Activities.
“Supplemental PTP4 Activities” shall mean specific research, development and/or
manufacturing activities with respect to Program Compounds within the Licensed
Program for PTP4 to be recommended by the SOC, and subject to (i) each Party’s
final approval of the aspects of such activities that are within such Party’s
final decision-making authority pursuant to Sections 2.6(a) and 2.6(b) of the
Agreement and (ii) the execution by the Parties of a written supplemental
development plan, including a budget of costs for each such activity, on
mutually acceptable terms. Notwithstanding the foregoing, subject to Curis’
payment when due of the milestone payment for Acceptance for Filing of the first
IND for a Product from the Licensed Program for PTP4, the Supplemental PTP4
Activities specifically exclude Aurigene’s Development Plan responsibilities and
Phase 1 Trial supply obligations under Section 5.6 of the Agreement for such
Licensed Program, the expenses of which are Aurigene’s sole responsibility under
Section 5.4(b) of the Agreement.
7.    Corrections.
(a)    Correction to Section 1.5. In Section 1.5 of the Agreement, the reference
to “Section 3.1(a)” is hereby corrected to read “Section 3.1(b)(i)(2).”
(b)    Correction to Section 2.6(b). In Section 2.6(b) of the Agreement, the
reference to “Potential PTP” is hereby corrected to read “Proposed PTP.”
(c)    Correction to Sections 3.3(a) and 3.5(b). In Sections 3.3(a) and 3.5(b)
of the Agreement, the phrase “Lead Candidate selection” is hereby corrected to
read “Program selection.”
(d)    Correction to Section 5.4(b). In Section 5.4(b) of the Agreement, the
phrases “subject to Section 5.5” and “under Section 5.5” are hereby corrected to
read “subject to Section 5.6” and “under Section 5.6,” respectively.
8.    Effectiveness of Agreement. Except as expressly amended by this Amendment,
the Agreement shall remain in full force and effect in accordance with its
terms.


4.



--------------------------------------------------------------------------------




9.    Counterparts. This Amendment may be executed in counterparts, each of
which shall be deemed an original document, and all of which, together with this
writing, shall be deemed one instrument. This Amendment may be executed by
facsimile or PDF signatures, which signatures shall have the same force and
effect as original signatures.
10.    Miscellaneous. For clarity, Section 8.5(b) and Articles 13 and 14 of the
Agreement shall apply with respect to this Amendment.
[Signature page follows.]


5.



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have duly executed this Amendment as of
the Amendment Date.
Aurigene Discovery Technologies Limited
Curis, Inc.
By: /s/ CSN Murthy   
Name: CSN Murthy   
Title: Chief Executive Officer   
By:/s/ Ali Fattaey   
Name: Ali Fattaey   
Title: President   









6.

